          Case 4:21-cr-00122-JSW Document 64
                                          63 Filed 05/07/21
                                                   05/03/21 Page 1 of 3




 1   JULIA M. JAYNE (State Bar No. 202753)
     ASHLEY RISER (State Bar No. 320538)
 2   E-Mail: julia@jaynelawgroup.com
     JAYNE LAW GROUP, P.C.
 3   803 Hearst Avenue
     Berkeley, CA 94710
 4   Telephone: (415) 623-3600
     Facsimile: (415) 623-3605
 5
     Attorneys for Defendant
 6   GABRIEL GONZALES

 7                                  UNITED STATES DISTRICT COURT

 8                                 NORTHERN DISTRICT OF CALIFORNIA

 9
     UNITED STATES OF AMERICA,                             CASE NO. CR 21-0122 JSW
10
                      Plaintiff,
11                                                         JOINT STATUS REPORT IN
            v.                                             RESPONSE TO APRIL 28, 2021 ORDER
12                                                         FOR JOINT STATUS REPORT, DKT. 61

13   GABRIEL GONZALES,
                                                           Date:       May 5, 2021
14                       Defendant.                        Judge:      Hon. Jeffrey S. White
15

16          On April 28, 2021, this Court issued an Order requiring the parties to file a joint status
17   report in the above-captioned case. Dkt. 61. Accordingly, the parties hereby submit the following
18   report, as instructed by the Court:
19          At the present time, the parties do not anticipate a guilty plea or an evidentiary hearing.
20   Mr. Gonzalez is out of custody. Therefore, the parties intend to move forward with the set Status
21   Conference on May 11, 2021 at 1:15 PM and will request a further status conference rather than a
22   trial setting hearing to allow additional time for the defense investigation and further discussions
23   between the parties. A telephonic status conference is desired, and Mr. Gonzales agrees to appear
24   via telephone.
25          At this time, defense counsel has reviewed all discovery provided by the Government.
26   //
27   //
28
     JOINT STATUS REPORT
     Case No. CR 21-0122 JSW
                                                       1
          Case 4:21-cr-00122-JSW Document 64
                                          63 Filed 05/07/21
                                                   05/03/21 Page 2 of 3




 1   //

 2   Dated: May 3, 2021                   Respectfully submitted,

 3

 4
                                                     /s/
 5                                        JOSEPH TARTAKOVSKY
                                          Assistant United States Attorneys
 6

 7                                                   /s/
                                          JULIA M. JAYNE
 8                                        ASHLEY RISER
                                          Attorneys for Defendant GABRIEL GONZALES
 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT STATUS REPORT
     Case No. CR 21-0122 JSW
                                             2
        Case 4:21-cr-00122-JSW Document 64
                                        63 Filed 05/07/21
                                                 05/03/21 Page 3 of 3




 1                                        [PROPOSED] ORDER

 2          Based upon the joint status report submitted by the parties, in response to this Court’s

 3   April 28, 2021 Order, Dkt. 61, the Court hereby orders the Status Conference set for May 11, 2021

 4   to occur at 1:15 PM telephonically. Further, the Court finds that Mr. Gonzales waived his right to

 5   appear in-person at the Status Conference.

 6

 7          IT IS SO ORDERED.

 8

 9          DATED: _______________________
                    May 7, 2021                            _________________________________
                                                           Hon. Jeffrey S. White
10                                                         Senior District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     [PROPOSED] ORDER REGARDING JOINT STATUS REPORT
     Case No. CR 21-0122 JSW
                                       1
